DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Status of Claims
This office action is a response to an amendment filed on 11/17/2021.  Claims 1-24 are currently pending, of which claims 1, 9 and 17 are amended.

Response to Arguments
Applicant’s remarks, see pages 7-8, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Srikanteswara discloses that in an ICN, a content request called an interest is transmitted via an interest packet, and a device having content matching the name in the interest, sends a data packet in response to the interest packet ([0012]).  Srikanteswara also discloses a device/node transmitting a request/interest packet for computing resources (admission probe interest packet) ([0022], [0027], [0041]), receiving a response (manifest data packet) to the request/interest packet ([0025], [0027], [0042]), and subsequently transmitting an action request/interest packet ([0025], [0027]) to the responder.  Therefore, Srikanteswara discloses an admission probe  interest packet followed by a manifest data packet followed by an interest packet.  Srikanteswara does not disclose the interest packet including the name of an implementation of a function, however, this deficiency is addressed by Silberstein.
Silberstein discloses a device receiving a content object recommendation (manifest) including the names of content objects that are differentiated from each other based on a naming convention, such as a version number ([0055]-[0059]).  Content objects include executable objects/instructions (functions) ([0004], [0033], [0071]).  Silberstein further discloses the device selecting and disseminating an interest for a recommended content object (name of an implementation of the function) from the recommendation (manifest) ([0073]).

Applicant proceeds to equate the “task-fulfillment interest packet” in Srikanteswara with the “admission probe interest packet” of the instant application.  However, a task-fulfillment interest packet in Srikanteswara is not equivalent to an admission probe interest packet.  Rather, it is sent in response to the original request (admission probe interest packet) (see [0027).  Therefore, the related arguments are moot.
Applicant also argues that Silberstein is not responding to a request to execute a function, however this feature is addressed by Srikanteswara.  Srikanteswara’s invention extends the use of ICN interest packets and data packets to the discovery of computational resources ([0020]).  These computational resources include algorithms (functions) (e.g. [0024], [0028]).  An ICN node sends out a query for resources (functions), and nodes willing to share their resources (functions) reply to the query ([0020]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srikanteswara et al. (US 2018/0145927), hereinafter Srikanteswara, in view of Muramoto (US 2015/0312373), further in view of Silberstein et al. (US 2015/0134781), hereinafter Silberstein, and further in view of Westphal (US 2014/0189060).
Regarding claim 1, Srikanteswara discloses a device for efficient remote function execution in an information centric network (ICN) (Srikanteswara, Fig . 1, [0021]: ICN nodes), the device comprising: 
Srikanteswara, [0059]-[0060]); and 
memory including instructions that, when the device is in operation, configure the processing circuitry to (Srikanteswara, [0059]-[0060]): 
transmit an admission probe interest packet (Srikanteswara, [0021]-[0022], [0027], [0041]: a request/interest packet (admission probe interest packet) for computing resources is transmitted from a device/requestor node), the admission probe interest packet including a metric of a parameter of the function (Srikanteswara, [0041]: the interest packet includes application requirements (metric of a parameter of the function)); 
receive a manifest data packet in response to the admission probe interest packet, the manifest including a metric of function execution at a provider node that created the manifest data packet (Srikanteswara, [0025], [0027]: a response (manifest data packet) to the request for the computing resource is communicated; [0024]: computing resources include a resource that implements an algorithm (function execution); [0042]: the reply (manifest) includes information regarding the application requirements (metric of function execution) at an ICN node (provider node)); 
determine that the metric of function execution meets a threshold (Srikanteswara, [0042]: determining whether the application requirements (metric of function execution) in the reply (manifest) is acceptable); and 
transmit an interest packet (Srikanteswara, [0025], [0027]: transmitting an action request/interest packet).
Srikanteswara does not explicitly disclose the admission probe interest packet identified from other interest packets by an admission probe prefix, the admission probe 
However, Muramoto discloses the admission probe interest packet including a name that includes a function (Muramoto, [0082]: interest packet with a content name that specifies a function).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara and Muramoto before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by Srikanteswara, to include utilizing an interest packet with a name that specifies the function as taught by Muramoto.  The motivation for doing so would have been to facilitate efficient routing of the interest packet toward a location where the function is published.
Furthermore, the combination of Srikanteswara and Muramoto does not explicitly disclose the admission probe interest packet identified from other interest packets by an admission probe prefix; the manifest including a name of an implementation of the function, wherein the name of the implementation of the function differentiates different implementations of the function from each other; an interest packet that includes the name of the implementation of the function.
However, Silberstein discloses 
the manifest including a name of an implementation of the function, wherein the name of the implementation of the function differentiates different implementations of Silberstein, [0071]: content objects include executable objects (functions); [0055]-[0059]: receiving a content object recommendation (manifest) including the names of content objects (functions) that are identified as being correlated (implementations), and are differentiated from each other based on a naming convention that uses a naming attribute such as a version number); and
transmit an interest packet that includes the name of the implementation of the function (Silberstein, [0073]: disseminating an interest for a recommended content object (implementation of the function) in the recommendation (manifest)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto and Silberstein before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by Srikanteswara and Muramoto, to include providing a response with a recommendation (manifest) of content objects (functions) that are related to the request as taught by Silberstein.  The motivation for doing so would have been to enable the requestor to select an optimal version of the content object/function.
Furthermore, the combination of Srikanteswara, Muramoto and Silberstein do not explicitly disclose the admission probe interest packet identified from other interest packets by an admission probe prefix.
However, Westphal discloses the admission probe interest packet identified from other interest packets by an admission probe prefix (Westphal, [0054]: probe-only/PO mode uses a specific type of packet; [0055]: transmitting an interest packet comprising a probe/PO flag (admission probe prefix)).
Westphal, [0061], [0054]).
Regarding claim 9, the limitations have been addressed in the rejection of claim 1.
Regarding claim 17, the limitations have been addressed in the rejection of claim 1, and furthermore, Srikanteswara discloses at least one machine-readable medium including instructions for efficient remote function execution in an information centric network (ICN), the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations (Srikanteswara, [0057], [0060]).
Regarding claim 2, Srikanteswara does not explicitly disclose wherein the metric of the parameter of the function is at least one of a size or a type of data.
However, Muramoto discloses wherein the metric of the parameter of the function is at least one of a size or a type of data (Muramoto, [0081]-[0082]: interest packet with content name that specifies a function and arguments (metrics of the parameters of the function) indicating time (type of data)).

Regarding claim 3, Srikanteswara discloses wherein the metric of function execution is at least one of an estimated execution time, an execution latency, an output type, an implementation of the function, or a publisher of the function (Srikanteswara, [0035], [0041]-[0042]: execution latency).
Regarding claim 4, Srikanteswara and Muramoto do not explicitly disclose wherein the manifest includes a second name of a second implementation of the function available at the provider node.
However, Silberstein discloses wherein the manifest includes a second name of a second implementation of the function available at the provider node (Silberstein, [0009], [0059]: recommendation (manifest) include the names of correlated content objects (implementations of the function) available at the content server (provider node)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto and Silberstein before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest 
Regarding claim 5, Srikanteswara discloses wherein the instructions further configure the processing circuitry to receive a second manifest in response to the admission probe interest packet, the second manifest originating from a second provider node (Srikanteswara, [0020]: a node (processing circuitry) receives replies (manifests) from multiple nodes (i.e. including a second provider node) in response to a query for resources (admission probe interest packet)).
Regarding claim 6, Srikanteswara discloses wherein the instructions further configure the processing circuitry to determine that the metric of function execution in the second manifest does not meet a required threshold (Srikanteswara, [0042]: determining that the application requirements (metric of function execution) are unsatisfactory).
Regarding claim 8, Srikanteswara discloses wherein the requestor node takes no further action with respect to the second manifest (Srikanteswara, [0042]: sending out another interest packet when a reply (second manifest) does not meet application requirements (i.e. required threshold for the metric of function execution)).
Regarding claims 10-14 and 16, 
Regarding claims 18-22 and 24, the limitations have been addressed in the rejections of claims 2-6 and 8, respectively.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srikanteswara in view of Muramoto, Silberstein and Westphal, and further in view of Wood et al. (US 2017/0324704), hereinafter Wood.
Regarding claim 7, Srikanteswara discloses wherein the instructions further configure the processing circuitry to transmit in response to the metric of function execution in the second manifest not meeting the required threshold (Srikanteswara, [0042]: sending out another interest packet when a reply (second manifest) does not meet application requirements (i.e. required threshold for the metric of function execution)).
Srikanteswara, Muramoto, Silberstein and Westphal do not explicitly transmit a negative acknowledgment (NACK).
However, Wood discloses transmit a negative acknowledgment (NACK) (Wood, [0063]: initiator generates an interest that indicates a NACK of a content object (function)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto, Silberstein, Westphal and Wood before him or her before the effective filing date of the claimed invention, to modify an ICN in which a recommendation (manifest) of correlated content objects (functions) is provided in response to an interest packet for the implementation of an algorithm/function as taught by Srikanteswara, Muramoto, Silberstein and Westphal, to include enabling a node to 
Regarding claims 15 and 23, the limitations have been addressed in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESA M KENNEDY/Examiner, Art Unit 2458